Exhibit 3(a) AMENDED AND RESTATED ARTICLES OF INCORPORATION (With Amendments) OF SOUTHSIDE BANCSHARES, INC. Pursuant to the Texas Business Corporation Act, Southside Bancshares, Inc., a Texas corporation (the “Corporation”), hereby adopts these Amended and Restated Articles of Incorporation (the “Restated Articles”), which accurately reflect the original Articles of Incorporation and any amendments thereto (collectively, the “Original Articles”) and as further amended by such Restated Articles as hereinafter set forth and which contain no other change in any provision thereof: 1.The name of the Corporation is Southside Bancshares, Inc. 2.Article Four of the Original Articles is amended in its entirety to read as set forth in Article Four of the Restated Articles. 3.The amendment described in Paragraph 2 above to the Original Articles was proposed by the Board of Directors of the Corporation and recommended to the shareholders and the number of votes cast for the amendment by the shareholders was sufficient for approval of the amendment, in conformity with the provisions of the Texas Business Corporation Act and the Original Articles and Bylaws of the Corporation. 4.The following Restated Articles accurately copy the Original Articles and as further amended by the Restated Articles and contain no other change in any provision thereof and such Restated Articles supersede the Original Articles: [Remainder of page left intentionally blank] 1 AMENDED AND RESTATED ARTICLES OF INCORPORATION OF SOUTHSIDE BANCSHARES, INC. ARTICLE ONE The name of the Corporation is Southside Bancshares, Inc. ARTICLE TWO The period of its duration is perpetual. ARTICLE THREE The purpose or purposes for which the Corporation is organized are: (a)To engage in the acquisition and ownership of equity or debt securities of national or state banks; the acquisition and ownership of equity or debt securities of other corporations, and the conduct of such other businesses as will not be in violation of any state or national laws, including banking laws, or rules or regulations promulgated from time to time thereunder; and (b)To engage in all other lawful acts or activities for which corporations may be organized under the laws of the State of Texas. ARTICLE FOUR The total number of shares of capital stock that the Corporation shall have authority to issue is 40,000,000shares of common stock, $1.25 par value per share. ARTICLE FIVE The Corporation will not commence business until it has received for the issuance of its shares consideration of the value of at least $1,000.00. ARTICLE SIX The shareholders of the Corporation shall not be entitled to cumulate their votes in the election of directors. ARTICLE SEVEN The shareholders of the Corporation shall not have preemptive rights. ARTICLE EIGHT The Corporation, at the option of the board of Director, may purchase, directly or indirectly, its own shares to the extent of the aggregate of unrestricted capital surplus available therefor and unrestricted reduction surplus available therefor, and to any further extent that may be allowed by law. ARTICLE NINE No contract or other transaction between the Corporation and one or more of its Directors, officers, or securityholders or between the Corporation and another corporation, partnership, joint venture, trust or other enterprise of which one or more of the Corporation's Directors, officers or securityholders are members, officers, securityholders, directors or employees or in which they are otherwise interested, directly or indirectly, shall be invalid solely because of such relationship, or solely because such director, officer or securityholder is present at or participates in the meeting of the Board of Directors or committee thereof which authorizes the contract or other transaction, or solely because his or their votes are counted for such purpose, if (a) the material facts as to his relationship or interest and as to the contract or other transaction are known or disclosed to the Board of Directors or committee thereof, and such Board or committee in good faith authorizes the contract or other transaction by the affirmative votes of a majority of the disinterested Directors even though the disinterested Directors be less than a quorum; or (b) the material facts as to his relationship or interest and as to the contract or other transaction are known or disclosed to the shareholders entitled to vote thereon, and the contract or other transaction is specifically approved in good faith by vote of the shareholders; or (c) the contract or other transaction is fair as to the Corporation as of the time it is authorized, approved or ratified by the Board of Directors, a committee thereof, or the shareholders. 2 ARTICLE
